Per Curiam.
The defendant was convicted of the charge of disorderly conduct, in that he “ beat and ticked deponent about the face and body and threw a knife at her and called her vile and indecent names.”
The only testimony in support of the charge was that of the complainant, the defendant’s sister, who testified that at the time and place mentioned in the complaint the defendant “ used abusive language and ticked me on my body.”
The testimony of the complainant as to the other acts of assault committed by the defendant upon his mother on previous occasions, that he had previously been convicted of assault, and that he had broken up the home, was clearly inadmissible, prejudical, and constitutes a reversible error. (People v. Kropp, 196 N. Y. Supp. 102.)
Judgment of conviction reversed on the law and facts, and a new trial ordered.
All concur; present, Voorhees, P. J., and Fetherston and Salomon, JJ.